                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JAMES PRESTON KILKENNY,

                      Plaintiff,
                                                             Case No.: 2:19-cv-3661
vs.                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

RYAN GABRIEL, et al.,

                      Defendants.

                                             ORDER

       On September 23, 2019, the United States Magistrate Judge issued an Order and Report

and Recommendation recommending that Plaintiff be permitted to proceed on his individual-

capacity claim against Defendant Dorr and that his remaining claims be dismissed pursuant to 28

U.S.C. §1915(e)(2)(B). Additionally, Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis was granted. (Doc. 3). The parties were advised of their right to object to the Order

and Report and Recommendation and of the consequences of their failure to do so. There has

nevertheless been no objection to the Order and Report and Recommendation.

       The Order and Report and Recommendation is hereby ADOPTED and AFFIRMED.

All of Plaintiff’s claims are hereby dismissed except for his individual-capacity claim against

Defendant Dorr. The Clerk shall remove Document 3 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
